I respectfully dissent from the reversal of the Portage County Common Pleas Court judgment in this case.
The single page document which is the target of challenges is attached and incorporated to the majority opinion.
To conclude that the contract in question is limited to the single event is, in effect, to rewrite the contract of the parties. At line 19 of the Settlement Agreement, it is clear that the contract reaches both claims when it states, "* * * and/or any other numbered claim or claims for injury or occupational disease which Plaintiff/Claimant has or could have filed with the Industrial Commission of Ohio, * * *" requires the addition of language, such as, "which relate to the same set of facts" to limit the contract to the single claim.
Further, the last sentence of the Settlement Agreement, which is italicized (and is thus more rather than less recognizable) is clear and unambiguous. "The parties to this Agreement expressly intend that allclaims for Industrial Injuries and/or occupational disease, whether knownor unknown at the time of the execution of this Agreement, berelinquished."
I would affirm the summary judgment.